Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT/US20/37354, filed on 06/12/2020 ,now abandoned.


Information Disclosure Statement
The IDS filed 08/28/2019 and 10/26/2020 have been considered as noted on the attached PTO-1449.

Claims 1-20 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (1) (a) as being anticipated by Sitina et al. [US 20180121840 A1, May 3, 2018].

With respect to claim 1, Sitina teaches a tenant computing system comprising: one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors ([0099] computing systems may include a single processor or may be architectures employing multiple processor designs for increased computing capability), cause the tenant computing system to perform a method for customizing and updating analytics of tenant data maintained at a remote data source ([0006] FIGS. 1A-1B. a system environment for providing customized business analytics solutions), the method comprising:
an act of causing a network connection to be established [e.g. generates identification information for user authentication] between a tenant analytics component of a tenant and a data source that contains tenant data of the tenant ([0070-0071] the business intelligence system receives the request for user authentication, directly from the user, and generates identification information for user authentication. Business intelligence system 125 then directly authorizes the user to obtain access to the customized business intelligence solutions associated with Customer `A.`. 
Business intelligence system receives (724) a request from the user for the customized business intelligence interface (e.g., FIGS. 3A-3D, 4A-4D, 5A-5B, and 6A-6D). Business intelligence system determines (726) a customer (in this example, 
[0073] the customer database may be a stored database that has been replicated from the customer's system, be a source of real-time data from the customer's system, be a combination thereof, or any source of the customer's information that can be used for the analytics provided to the user);
an act of detecting receipt of analytics customization input via a customization interface of the tenant analytics component [e.g. enabling the user to modify one or more parameters], the customization interface permitting a metric of the tenant data to be viewed [e.g. customized business analytics rendered for display] across one or more query dimensions that are defined by the analytics customization input and that are permitted [e.g. the user has modification rights to the customized business intelligence interface so as to modify] by a data model of the tenant data [e.g. customization parameters for a particular customer] ([0030] the set of customization parameters for a particular customer is custom-provided by the particular customer so as to control visual appearance (e.g., FIGS. 2A-2B) and functionality (e.g., 3A-3D, 4A-4D, 5A-5B, and 6A-6D) of customized business analytics rendered for display to one or more users affiliated with the particular customer.
  [0093] upon sending the customized business intelligence interface for display to the user, the business intelligence system 125 provides (836) the user modification rights to one or more parameters of the set of customization parameters, thereby enabling the user to modify one or more parameters of: the set of data analytics parameters and the set of data display parameters. Consequently, the user has modification rights to the customized business intelligence interface so as to modify one or more user interface elements of the customized business intelligence interface); 
an act of using the customization input to perform an act of generating one or more queries of the metric [e.g. based on one or more properties] along the one or more query dimensions [e.g. the analytics engine formulates a customized database query (set of one or more database queries) for execution on the customer database, based on the set of data analytics parameters for the customer] ([0035-0036] the analytics engine formulates a first customized database query (or a first customized set of one or more database queries) for execution on the first customer database, based on the set of data analytics parameters for the first customer, based on one or more properties (e.g., data type, physical data storage type, logical data storage type/schema) of the first customer database, or a combination thereof….. 
The analytics engine formulates a second customized database query for execution on the second customer database…. are generated by the same analytics engine to query two distinct customer databases (e.g. generated distinct queries of the metric along the one or more query dimensions.
[0058] FIG. 4D, customized business intelligence interface provides visualization for various metrics of a user's business or commercial performance measured against industry gold standards);
an act of causing the one or more queries to be transmitted to the data source over the network connection ([0037] business intelligence system 125 includes an application layer 140 configured to (e.g., responsive to a request from a transmission to the particular user);
an act of detecting receipt from the network connection of one or more query responses to the one or more queries, the one or more query responses being updated according to changes in the tenant data ([0028] business intelligence system 125 retrieves representations of source data (e.g., optionally with modifications to the source data to facilitate efficient query-processing) from a customer location (e.g., from a customer server remote from the business intelligence system 125) corresponding to the particular customer to store in a particular customer database. In some embodiments, business intelligence system 125 periodically updates the particular database based on modifications to the source data stored at the customer location. In some embodiments, modifications to the source data are periodically pushed to datastore 170 from the customer location. In alternative embodiments, modifications to the source data are actively pulled from the customer location periodically into the datastore 170); and
an act of using the one or more query responses and their updates to perform an act of causing analytics associated with the metric to be presented along the one or more query dimensions ([0080] the unified metadata layer (e.g., metadata layer 160 shown in FIG. 1B) stores a plurality of sets of customization parameters (including set of data analytics parameters for the determined customer) correspondingly for the plurality of customers, an analytics engine (e.g., analytics engine 150 shown in FIG. 1B) that is configured to, responsive to a request from a user to provide a customized business intelligence interface, analyze a dataset retrieved from a customer database to which the user has authorization, based on the set of data analytics parameters for the determined customer, and an application layer configured to, responsive to the request from the user, generate the customized business intelligence interface for transmission or sending to the user).

With respect to dependent claim 2, Sitina further teaches the data model of the tenant data permitting the metric to be queried along a number of metric-specific dimensions, the one or more query dimensions permitted by the data model in that the one or more query dimensions are included amongst the number of metric-specific dimensions ([0045] FIG. 2B illustrates a customized business intelligence user interface after customization for the specific customer via application of a set of data display parameters corresponding to the specific customer….).

With respect to dependent claim 3, Sitina further teaches the act of causing analytics associated with the metric to be presented comprises changing the presentation as the one or more query responses are updated ([0051] FIG. 3A, customized business intelligence interface includes a graphical user interface that displays a user's past or historical performance over a predefined duration of time, and enables comparison of the user's performance against the user's (or customer's) predefined goals).

 the act of establishing the secure network connection being performed using a trusted application that is trusted by the data source and the tenant analytics component, and as part of the act of establishing the network connection, the tenant analytics component provides one or more access permissions to the trusted application ([0069] a user generates (714) and transmits to Customer `A` a request for user authentication. Customer `A` receives (716) the request for user authentication and generates identification information for user authentication, so as to authorize the user to have access to customized business intelligence solutions associated with Customer `A.` The user receives (720) the identification information. The user generates and transmits (722), to the business intelligence system, a request for a customized business intelligence interface, the request including the identification information).

With respect to dependent claim 5, Sitina further teaches the customization interface permitting the one or more query dimensions of the tenant data to be changed as permitted by the data model of the tenant data ([0039] FIG. 1B, the business intelligence system generates a customized business intelligence interface for transmission to a user affiliated with a particular customer based on a set of customization parameters associated with the particular customer and stored at the consolidated business intelligence platform (e.g., at the multi-tenant platform). The set of customization parameters include a set of data display parameters. The set of data display parameters include one or more parameters (and/or values of the one or more 

With respect to dependent claim 6, Sitina further teaches the customization interface permitting a calculation of the metric to be altered ([0084] business intelligence system 125 provides the determined customer modification rights to the set of customization parameters for the determined customer, thereby enabling the determined customer to modify one or more parameters of: the set of data analytics parameters associated with the determined customer and the set of data display parameters associated with the determined customer).

With respect to dependent claim 7, Sitina further teaches the customization interface permitting at least one additional metric of the tenant data to be defined ([0093] upon sending the customized business intelligence interface for display to the user, the business intelligence system 125 provides (836) the user modification rights to one or more parameters of the set of customization parameters,…). 

With respect to dependent claim 8, Sitina further teaches the act of causing analytics associated with the metric to be presented along the one or more query dimensions being performed using a visualization, the customization interface permitting the visualization used to present the metric to be changed ([0093] the customized business intelligence interface for display to the user and enabling the user to modify one or more parameters of: the set of data analytics 

Regarding claims 9-20; the instant claims recite substantially same limitations as the above-rejected claims 1-7 and are therefore rejected under the same prior-art teachings.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tee [US 20180157762 A1] discloses the system for decomposing events from managed infrastructures that includes a reference tool signalizer.
Wise [US 8204809 B1] discloses the finance function high performance capability assessment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153